Citation Nr: 1222077	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a left Achilles tendon disorder, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1981 to March 1990, January 1992 to February 1997, March 2002 to September 2002, and December 2002 to December 2007.  The Board notes that while a DD Form 214 reflecting the Veteran's service from October 1981 to March 1985 is not of record, the Veteran has reported having active service during this time period, and his service personnel records support his contention.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board finds that sufficient evidence has been presented to reopen the Veteran's service connection claim for a left Achilles tendon disorder.  The merits of this reopened claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in October 2002, the RO denied service connection for a left Achilles tendon disorder.  

2.  The evidence submitted since October 2002 raises a reasonable possibility of substantiating the Veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a left Achilles tendon disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board reopens the Veteran's left Achilles tendon disorder service connection claim.  As this represents a complete grant of the issue adjudicated in this appeal, no discussion of VA's duty to notify and assist is necessary.

Claim to Reopen

The RO initially denied the Veteran's left Achilles tendon disorder service connection claim in a January 2000 rating decision, and the RO readjudicated the Veteran's service connection claim in a December 2001 rating decision after the passage of the Veterans Claims Assistance Act.  Although the actual document is not currently associated with the Veteran's claims file, the record reflects that in January 2002, the Veteran filed a statement that the RO construed as a claim to reopen.  The Veteran submitted evidence in conjunction with this claim, and the RO readjudicated the Veteran's left Achilles tendon disorder service connection in an October 2002 rating decision.  The Veteran did not voice his disagreement with the 2002 rating decision nor submit any evidence relevant to the claim within one year of its issuance.   Accordingly, the denial of the claim became final.  

Nevertheless, while the denial of the Veteran's left Achilles tendon disorder service connection claim is final, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the October 2002 rating decision, the Veteran's service connection claim was denied because the evidence of record failed to relate the disorder to service, and instead reflected that the Veteran injured his Achilles tendon in November 1998 when he was not on active duty (or active duty for training or inactive duty training).  At the time of this denial, the service treatment of record reflected the Veteran's 1999 medical treatment, including surgical reconstruction, for a left Achilles tendon repair that he reported occurred in 1998.  

The evidence of record associated with the Veteran's claims file since the issuance of this rating decision reflects that the Veteran was recently service-connected for a left knee disorder, as a private medical opinion linked his current left knee disorder to an in-service left knee injury that occurred in approximately 1982.  The Veteran reports that his in-service left knee injury was severe, and that due to the severity of his knee injury, he had to wear an extensive left leg cast and use crutches as ambulatory aids.  The Veteran has also submitted photographs of himself from this time period in an extensive left leg cast.  The Veteran contends that his in-service left knee injury also included a partial left Achilles tendon tear, or that his left Achilles tendon was compromised due to the strain of compensating for the left knee instability resulting from his in-service injury.  Accordingly, he asserts that service connection for his left Achilles tendon disorder is warranted as secondary to his service-connected left knee disability.

The Board finds that the evidence of record is both new and material, as the evidence relating the Veteran's left knee disorder to service and his assertions regarding the relationship between his Achilles tendon rupture and his service-connected left knee disability were not of record.  Moreover, the newly submitted evidence relates to the reason the Veteran's claim was initially denied, as it suggests a relationship between the Veteran's current left Achilles tendon disorder and service.  Furthermore, as there is no medical opinion addressing the potential relationship between the Veteran's left Achilles tendon tear and his service-connected left knee disorder, the Board finds that at the very least, the newly submitted evidence is sufficient to trigger VA's duty to provide the Veteran with a VA examination and obtain a related medical opinion.  See Shade, 24 Vet. App. 110.  

Accordingly, the Veteran's claim is reopened.  The merits of the reopened claim are addressed below.


ORDER

New and material evidence having been presented, the claim for service connection for a left Achilles tendon disorder is reopened.





REMAND

The Board finds that further evidentiary development is warranted before the Veteran's left Achilles disorder service connection claim is adjudicated.  

As set forth above, the Veteran contends that when injuring his left knee during service, he also injured to his left Achilles tendon, or that his left knee injury and resulting knee instability strained his left Achilles tendon.  Accordingly, he asserts that this knee injury contributed to his latter Achilles tendon rupture in 1998.  As this is a plausible theory of entitlement, and as there is no medical opinion of record addressing the relationship between the Veteran's left Achilles tendon tear and his service-connected left knee injury, the Board finds that such a medical opinion should be obtained.

The Board notes that the Veteran's service treatment records from approximately 1981 to 1990 have not been located, and thus the missing records would include treatment for the Veteran's service-connected left knee disorder.  The Board further notes that in such situations, VA has a heightened duty to apply the benefit of the doubt doctrine.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, the Veteran's claims files does include evidence relating to his in-service left knee injury, namely physical profiles chronicling this in-service injury and photographs of the Veteran in an extensive left leg cast.  As such, the VA examiner should consider this evidence, as well as the Veteran's reports of his left knee injury and subsequent treatment, when rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided with an appropriate VA examination to address the potential relationship between his left Achilles tendon rupture and his service-connected left knee disorder.

The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's contention that his 1982 left knee injury involved damage to his left Achilles tendon or that his left Achilles tendon was strained by his resulting left knee disorder.  After conducting a relevant examination of the Veteran, the examiner should then opine whether it is at least as likely as not that the Veteran's left Achilles tendon disorder was caused by, or was aggravated by his service-connected left knee disorder.

The examiner is advised that the service treatment records from approximately 1981 to 1990 have not been located, and that therefore any in-service treatment related to the Veteran's left knee injury is not of record.  However, when rendering the requested opinion, the examiner should review the Veteran's physical profiles related to his left knee injury, the photographs of the Veteran in his extensive left knee cast, and the Veteran's own reports of his medical history.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the examiner should provide an explanation as to why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

2.  Then, re-adjudicate the Veteran's left Achilles tendon disorder service connection claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


